Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148425                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 148425
                                                                   COA: 315520
                                                                   Wayne CC: 76-005890-FC
  CHARLES LEWIS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 29, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2014
           d1215
                                                                              Clerk